UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1193



FATOU JOBE,

                                                           Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-166-791)


Submitted:    September 14, 2007         Decided:   September 27, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring,     Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney        General, Michelle Gorden Latour,
Assistant Director, Jeffrey         J. Bernstein, Senior Litigation
Counsel, Washington, D.C., for     Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fatou Jobe, a native and citizen of The Gambia, petitions

for   review    of   an    order   of   the    Board   of   Immigration   Appeals

(“Board”) adopting and affirming the immigration judge’s finding

that she was not eligible for cancellation of removal because she

failed to show continuous ten year presence in the United States.

We deny the petition for review.

            The Attorney General may cancel removal of an alien who

is deportable from the United States if the alien: (1) has been

physically present in the United States for a continuous period of

not less than 10 years immediately preceding the date of such

application; (2) has been a person of good moral character during

such period; (3) has not been convicted of certain enumerated

offenses;      and   (4)    establishes       that   removal   would   result   in

exceptional and extremely unusual hardship to the alien’s spouse,

parent, or child, who is a citizen of the United States or an alien

lawfully admitted for permanent residence.              8 U.S.C. § 1229b(b)(1)

(2000).   The applicant bears the burden of showing eligibility for

cancellation of removal.           Tapia v. Gonzales, 430 F.3d 997, 997-98

(9th Cir. 2005).           Under 8 U.S.C.A. § 1252(b)(4)(B) (West 2005),

“the administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.”       We find the evidence does not compel a different

result.


                                        - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       PETITION DENIED




                                - 3 -